                 Case 20-12841-MFW              Doc 642        Filed 01/12/21         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

        In re:                                                      Chapter 11

        YOUFIT HEALTH CLUBS, LLC, et al.,1                          Case No. 20-12841 (MFW)

                                        Debtors.                    (Jointly Administered)

                                                                    Re: Docket No. 565


     DECLARATION OF BRIAN GLEASON IN SUPPORT OF SECOND OMNIBUS
      MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) AUTHORIZING
       DEBTORS TO (A) REJECT CERTAIN EXECUTORY CONTRACTS AND
      UNEXPIRED LEASES OF NONRESIDENTIAL REAL PROPERTY AND (B)
     ABANDON CERTAIN PERSONAL PROPERTY, IF ANY, EACH EFFECTIVE
      AS OF THE REJECTION DATE AND (II) GRANTING RELATED RELIEF

        Pursuant to 28 U.S.C. § 1746, I, Brian Gleason, hereby declare, under penalty of perjury,

as follows:

        1.       I have served as the Chief Restructuring Officer (“CRO”) of YouFit Health Clubs,

LLC and its subsidiaries that comprise the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) since May 6, 2020. In addition to my role as the CRO, I am also a

Senior Managing Director and Shareholder at Phoenix Management Services, LLC (“Phoenix”),

a leading business advisory firm. Additional details regarding the services that I and certain

Phoenix personnel have provided to the Debtors are set forth in that Declaration of Brian Gleason




1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the proposed claims and noticing agent at
    www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases
    is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.



ACTIVE 54398034v6
                Case 20-12841-MFW                Doc 642        Filed 01/12/21         Page 2 of 5




in Support of the Debtors’ Chapter 11 Petitions and Requests for First Day Relief, filed on

November 9, 2020 [Docket No. 11].2

        2.       On November 9, 2020 (the “Petition Date”), each of the Debtors filed a petition

with this Court under chapter 11 of title 11 of the United States Code.

        3.       Except as otherwise indicated herein, all facts set forth in this declaration (this

“Declaration”) are based upon my personal knowledge of the Debtors’ operations and financing,

information learned from my review of relevant documents, information supplied to me by other

members of the Debtors’ management and the Debtors’ advisors, or are my opinion based upon

my experience, knowledge, and information concerning the Debtors’ operations and financial

condition.

        4.       I am authorized to submit this Declaration in support of the Second Omnibus

Motion of Debtors for Entry of an Order (I) Authorizing Debtors to (a) Reject Certain Executory

Contracts and Unexpired Leases of Nonresidential Real Property and (b) Abandon Certain

Personal Property, if Any, Each Effective as of the Rejection Date and (II) Granting Related Relief

[Docket No. 565] (the “Rejection Motion”).3 If called upon to testify, I could and would testify

competently to the facts set forth herein.

        5.       On December 28, 2020, the Court entered an order [Docket No. 564] (the “Sale

Order”) authorizing the Debtors to sell substantially all of their assets to YF FC Acquisition, LLC

(the “Buyer”) in accordance with the Sale Order and that certain Asset Purchase Agreement, dated



2
    A more detailed description of the services for which I have been retained to provide to the Debtors is set forth in
    the Motion of the Debtors for Entry of an Order (I) Authorizing the Debtors to Employ and Retain Phoenix
    Executive Services, LLC to Provide the Debtors with a Chief Restructuring Officer and Additional Personnel and
    (II) Designating Brian Gleason as the Debtors’ Chief Restructuring Officer, Nunc Pro Tunc To the Petition Date
    [Docket No. 80], which was approved on December 3, 2020 [Docket No. 195].
3
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Rejection Motion.

                                                          2

ACTIVE 54398034v6
              Case 20-12841-MFW          Doc 642      Filed 01/12/21     Page 3 of 5




November 10, 2020, by and between the Debtors and the Buyer (as amended from time to time,

the “Stalking Horse Purchase Agreement”). As set forth in the Sale Order and the Stalking

Horse Purchase Agreement, through the earlier of (i) ninety (90) days following the closing of the

Sale and (ii) the expiration of the Debtors’ deadline to assume or reject unexpired leases of

nonresidential real property pursuant to section 365(d)(4) of the Bankruptcy Code, subject to an

extension thereof, the Buyer may designate (the “Designation Rights”) any Designated Contract

(as defined in the Sale Order) for either (a) assumption and assignment to the Buyer, or (b)

rejection. The Closing Date (as defined in the Stalking Horse Purchase Agreement) of the Sale

has not yet occurred.

        6.      The Debtors seek to reject the executory contracts and unexpired leases of

nonresidential real property (the “Rejected Contracts”) identified in the Rejection Motion as of

the Rejection Date. The Rejected Contracts are executory contracts and unexpired leases of

nonresidential real property that the Buyer has designated for rejection and that have not been

previously assumed and assigned to the Buyer in connection with the Sale or rejected.

        7.      With respect to the Rejected Contracts that are leases for nonresidential real

property (the “Rejected Leases”), the Debtors vacated and/or surrendered the associated Premises

by the Rejection Date. On and/or in the days leading up to the Rejection Date, the Debtors

delivered notices to the landlords and/or property managers of such premises informing them of

the anticipated rejection of the applicable lease, including the keys, key codes, or alarm codes, as

applicable, to the respective Premises, and otherwise advising that the respective Premises may be

re-let as of the Rejection Date.

        8.      I am advised that prior to surrender of the Premises covered by the Rejected Leases,

the Debtors removed all desired Personal Property from the Premises. It is my understanding that

                                                 3

ACTIVE 54398034v6
              Case 20-12841-MFW          Doc 642      Filed 01/12/21     Page 4 of 5




to the extent any Personal Property remains at the Premises, such property (a) is of inconsequential

value or (b) the cost of removing and storing such property for future use, marketing, or sale

exceeds its value to the Debtors’ estates. In my opinion, the Debtors are exercising sound business

judgment in seeking to abandon any Personal Property remaining at the Premises.

        9.      I believe that rejection of the Rejected Contracts is in the best interest of the

Debtors’ estates and creditors. Absent rejection, the Rejected Contracts could impose obligations

on the Debtors and their estates that would constitute an unnecessary drain of the Debtors’ limited

resources compared to any benefits associated therewith. I also believe that rejecting the Rejected

Contracts will result in meaningful savings to the Debtors’ estates. I maintain that rejecting the

Rejected Contracts is appropriate under the circumstances and reflects the Debtors’ reasonable

business judgment.

        10.     I also believe that the balance of the equities favors retroactive rejection of the

Rejected Contracts to the Rejection Date. As I understand, the Debtors provided adequate notice

to the applicable counterparties that the Rejected Contracts were subject to assumption and

assignment to the Buyer or rejection in connection with the Sale. Without such relief, I believe

the Debtors will potentially incur unnecessary administrative expenses related to the Rejected

Contracts – agreements that do not provide a net benefit to the Debtors’ estates in light of the rent

and related charges the Debtors could be obligated to pay thereunder without corresponding and

commensurate benefits to the estates. Meanwhile, given the surrender of possession of the

Premises and notice provided to the landlords, I do not believe the landlords of the Rejected Leases

will be unduly prejudiced if the rejection is deemed effective as of the Rejection Date.




                                                 4

ACTIVE 54398034v6
              Case 20-12841-MFW          Doc 642     Filed 01/12/21     Page 5 of 5




        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.



Dated: January 12, 2021                              /s/ Brian Gleason
                                                     Brian Gleason
                                                     Chief Restructuring Officer for the Debtors
                                                     and Debtors in Possession




                                                 5

ACTIVE 54398034v6
